DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/395,801 filed on 11/20/2020.  Claims 1-20 are pending in the case. Claims 1, 8, and 14 are independent claims.
This office action is Final.

Response to Arguments
Applicants’ Terminal Disclaimer filed on 11/20/2020 has been fully considered and is persuasive.  The 35 U.S.C. § 101 double patenting rejections to claims 1-20 are respectfully withdrawn.
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. Applicants argue “The Office Action (p. 12) states that "wherein a second workstation generates a script to insert the code snippet at the insertion point" is disclosed by Klevenz ¶ 29, where "there could have a plurality of web developers, second web developer may generate script so that the web content management system (WCMS) automatically determined the correct location for insertion without requiring additional user input." However, Klevenz ¶ 29 states "the web developer 120 can use the WCMS 136 to identify the location within a web page where dynamic information should be inserted, and to insert the appropriate metadata data structure from a content repository 140 into the design of a web page for later integration (arrow 172)." This disclosure does not state that it uses a script to insert a code snippet at an id. at ¶ [0066]), “Upon activation of the button, the metadata data structure for the selected item and element will be inserted by the WCMS into the location specified by the web developer” (id. at ¶ [0067]) clearly teaches the argued portion of the claim. Applicants argue “Claim 8 further recites (claims I and 14 include similar limitations): a server that: (i) saves the code snippet, the script, and the insertion point as a modification to the encoding of the saved design that is isolated from the saved design, The Office Action (p. 13) states that this limitation is disclosed by Klevenz ¶ 31, where "after insert each metadata data structure to the web page, published web page is saved at the web development server." However, Klevenz ¶ 31 states "the publish module 154 may save a copy of the isolated from the saved design.” (Remarks, at page 10). The Examiner disagrees. Definition of “isolated” is “occurring alone or once” according to Merriam-Webster Dictionary found at https://www.merriam-webster.com/dictionary/isolated. Klevenz discloses such circumstances at ¶ [0030], “each web developer may include a client design application (not shown) that can be used to develop and design web pages apart from the web development server, and that can be later uploaded to the WCMS”, so that saved design occurring alone, and then uploaded to the server for modification. Therefore, Klevenz clearly teaches argued limitation “isolated”. Further, Applicants argue “Claim 8 further recites (claims 1 and 14 include similar limitations): (iii) produces a modified encoding by seamlessly combining the modification and the encoding of the saved design by inserting the code snippet into the encoding of thesaved design at the insertion point according to the script, ... The Office Action (p. 13) states that this limitation is disclosed by Klevenz ¶ 65. However, Klevenz ¶ 65 states: … this disclosure of Klevenz states that the metadata data structure is inserted by the WCMS according to a simple placeholder within the web page. However, the placeholder does not perform the insertion function (see the first previously stated limitation of claim 8 above), so the placeholder cannot disclose the claimed script.” (Remarks, page 10). The examiner also disagrees. Alleged insertion function is not supported by the specification as noted in the rejection, and as explained above, the script is interpreted as general instructions to insert the code snippet into the encoding at the insertion point. Argued limitation requires inserting metadata into the isolated from the saved design. Dreamweaver also does not disclose such a server that produces a modified encoding by seamlessly combining the modification and the encoding of the saved design by inserting the code snippet into the encoding of the saved design at the insertion point according to the script.” (Remarks, page 10). The examiner disagrees. Argued portion of the limitation has been rejected by Klevenz as explained above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231  have been fully considered but they are not persuasive because it only argue about patentability over all cited references due to their dependency on a rejected base claims. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the claims.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Klevenz et al. (United States Patent Application Publication 2010/0095197 A1), referred to as Klevenz herein.
Adobe® Dreamweaver® CC Classroom in a Book®, July 2013, Adobe Press, ISBN: 9780133416046, 132 pages, referred to as Dreamweaver herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klevenz in view of Dreamweaver.
Regarding independent claim 8, Klevenz discloses “A system comprising: 
a first workstation (Klevenz, at Fig. 1A, an electronic computing device 120) that instantiates a graphical design tool that provides an interface to allow a designer to specify a design for a web page (id. at ¶ [0030], teaches a client design application can be used to develop and design web pages in a client 108 separate from the web development server 112 as depicted at FIG. 1B, such as ADOBE PHOTOSHOP is well known to one of ordinary skill in the art.);  
a data store that: (i) is available to the first workstation (id. at ¶ [0029] the web developer includes fixed or removable storage media.), and (ii) receives and stores the design as a saved design (id. at ¶ [0030], to develop and design web pages apart from the web development server using a client design web pages, it would be obvious to store the design as a saved design in the storage media for later uploading it to the web content management system.); 
a code editor that allows a programmer to:, and (ii) select an insertion point in the encoding for the code snippet from a set of available types of insertion points, wherein a second workstation generates a script to insert the code snippet at the insertion point (Examiner notes that metadata data structure of Klevens associated with a placeholder indicate that the metadata data structure is located at a particular location corresponds code snippet recited at para. [0029] of original specification, and a script recited in the current claim set should be interpreted ; and 
a server that: (i) saves the code snippet, the script, and the insertion point as a modification to the encoding of the saved design that is isolated from the saved design (Examiner notes that Definition of “isolated” is “occurring alone or once” according to Merriam-Webster Dictionary found at https://www.merriam-webster.com/dictionary/isolated. Klevenz discloses such circumstances at ¶ [0030], “each web developer may include a client design application (not shown) that can be used to develop and design web pages apart from the web development server, and that can be later uploaded to the WCMS”, so that saved design occurring alone, and then uploaded to the server for modification. Further, id. at ¶ [0039], after inserting each , (ii) instantiates the code editor (id. at ¶ [0057], the web developer loads a WCMS interface through browser-based interface available via a network connection to the web development server.), (iii) produces a modified encoding by seamlessly combining the modification and the encoding of the saved design by inserting the code snippet into the encoding of the saved design at the insertion point according to the script (id. at ¶¶ [0065]-[0066], describes the web developer selects the metadata data structure into the HTML web page code at the insertion point, and the web content management system automatically determine the correct location for insertion without requiring additional user input using specific text providing the WCMS with a defined location for particular types of dynamic information, and recites “the web developer inserts the selected metadata into the identified location within the web page template or web page … Upon activation of the button, the metadata data structure for the selected item and element will be inserted by the WCMS into the location specified by the web developer.”.), (iv) alters the encoding (id. at ¶ [0067] describes additional dynamic information for the item already selected may be inserted, or changing selection of the metadata data structure.), and (v) saves the encoding of the saved design (id. at ¶ [0073], production web server stores a first version of the static web page.).” However, Klevenz does not explicitly teach the saved design is “in a native format of the graphical design tool” “a code generator that produces an encoding of the saved design through an export process;” “(i) program a code snippet for a plugin feature”. Examiner notes that definition of a code snippet is a reusable code.
Dreamweaver is in the same field of creating a professional website (Dreamweaver, at page 1) that describes stores the design in a native format (.psd) of the graphical design tool, ADOBE PHOTOSHOP (id. at page 114), export a fully functional mockup and exported to a CSS-based HTML layout (id. at page 27), a code editor to program a server-side includes for an add-on feature (id. at pages 87-88).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Klevenz’ system with saved design is in a native format of the graphical design tool, a code generator that produces an encoding of the saved design through an export process, and code editor to program a server-side includes for an add-on feature as taught by Dreamweaver. The purpose of doing so would have been to create a professional website and to get professional-quality results (Dreamweaver, at pages 1 and 10). 
Independent claim 1 contains substantially similar subject matter described in claim 8 except “(iv) serves the web page to a web browser (Klevenz, at ¶ [0074], the client receives the first version of the static web page via the web browser.)”, therefore is similarly rejected.
Independent claim 14 contains substantially similar subject matter described in claim 8 except “predetermined insertion points (Klevenz, at ¶ [0065], web page may also include one or more placeholders for the metadata data structures.)”, therefore is similarly rejected.
claim 2, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 1. Klevenz further teaches “wherein: the encoding of the saved design is in a form of one or more files containing one or more of HTML, CSS, or JAVASCRIPT code (Klevenz, at ¶ [0027], HTML files); the encoding of the saved design is rendered in the web browser (id. at ¶ [0026], a web browser that allows users to view and interact with web pages stored at the production web server.); However, Klevenz does not explicitly teach “the saved design is in a native format of the graphical design tool; and the saved design cannot be rendered in the web browser.”
Dreamweaver is in the same field of creating a professional website (Dreamweaver, at page 1) that describes stores the design in a native format (.psd) of the graphical design tool, ADOBE PHOTOSHOP (id. at page 114), and the full-size mockup created using Adobe Fireworks, Photoshop, or Illustrator has to export the results to be viewed in a browser (id. at page 27).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Klevenz’ system with the saved design is in a native format of the graphical design tool and the saved design cannot be rendered in the web browser because creating a mockup can save hours of tedious coding to receive a needed approval (Dreamweaver, at page 28).
Regarding claim 3, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 1. Klevenz further teaches “wherein: the server comprises a database server that saves the script and the insertion point (Klevenz, at ¶ [0032], content repositories comprises a database storing data associated with the one or more and a software-as-service server that instantiates the code editor (id. at ¶ [0027], at least a portion of the WCMS may be accessed or administered through web browser-based interfaces available to web developers and/or clients through a particular web portal or address.); and the first workstation uploads the encoding of the saved design to the server (id. at ¶ [0030], teaches each web developer may include a client design application that can be used to develop and design web pages apart from the web development server, and that can be later uploaded to the WCMS.).” However, Klevenz does not explicitly teach “the first workstation instantiates the code generator;” Examiner notes that this limitation should be interpreted as described at para. [0027] of original specification recites “workstation could have a code generator to generate the encoding for uploading to the server means.”, because there is no support that the workstation instantiates the code generator.
Dreamweaver is in the same field of creating a professional website (Dreamweaver, at page 1) that designers using FIREWORKS to export a fully functional mockup and have it exported to a CSS-based HTML layout (id. at page 27).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Klevenz’ system with instantiate the code generator to export the mockup as taught by Dreamweaver because creating a mockup can save hours of tedious coding to receive a needed approval (Dreamweaver, at page 28).
Regarding claim 4, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 1. Klevenz further teaches “wherein: the server comprises a database server that saves the script and the insertion point (Klevenz, at ¶ [0032], content repositories comprises a database storing data associated with the one or more web pages designed, generated, and published by the WCMS.) and a software-as-service server that instantiates the code editor (id. at ¶ [0027], at least a portion of the WCMS may be accessed or administered through web browser-based interfaces available to web developers and/or clients through a particular web portal or address.); the server instantiates the code generator (Examiner notes that this limitation is defined in the para. [0027] as “server means could instantiate a code generator to facilitate the combining and exporting steps described with reference to Fig. 2” and ‘instantiate’ has its dictionary definition of ‘to represent by an instance’. id. at ¶ [0006] describes similar concept which integrating static and dynamic content for an instance of a web page, whereas an electronic computing device operable to receive, transmit, design, update, and modify one or more web pages created using the WCMS of the web development server as described at ¶ [0029].); and the first workstation uploads the saved design to the server (id. at ¶ [0030], teaches each web developer may include a client design application that can be used to develop and design web pages apart from the web development server, and that can be later uploaded to the WCMS.).”
Regarding claim 5, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 1 and its dependent claim 4. Klevenz further teaches “wherein: the code generator generates the web page during the export process by seamlessly combining the script and the saved design at the insertion point (Klevenz, at ¶ [0027], teaches static content and the explicit metadata data structures inserted prior to publishing and a set of published web pages representing the published web pages 
Regarding claim 6, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 1. Klevenz further teaches “wherein: the code editor allows and (ii) select a second insertion point for the second code snippet; the second workstation generates a second script to insert the second code snippet at the second insertion point (at ¶¶ [0065]-[0067], the web developer identifies the appropriate location in the web page to insert selected metadata to the identified location from the set of available insertion points as depicted at Fig. 5F, further, as described at ¶ [0029], there could have a plurality of web developers, second web developer may generate script so that the web content management system (WCMS) automatically determined the correct location for insertion without requiring additional user input while there are several candidates of second insertion point as depicted at Fig. 5G.); the insertion point and the second insertion point are executable portions of the encoding of the saved design (“executable portions” is not well defined in the claim, and original specification does not clearly define what is the meaning of “executable” but only provides examples of specific portions at para. [0028]. Klevenz, at ¶ [0067], teaches additional insertion point is end of the page, as depicts in numeral 558 of FIG. 5G and numeral 588 of FIG. 5J.); the insertion point and the second insertion point are different (id. at FIG. 5G, insertion point 548 and the second insertion point 550 are different.); and the insertion point and the second insertion point are each chosen from one or more available types of insertion points (id. at FIG. 5G and at ¶ [0067], available types of insertion points are different, image metadata data structure 558 is different from text insertion point depicted as numeral 548, 550, and 552.).” However, Klevenz does not explicitly teach “the programmer to: (i) program a second code snippet,”.
Dreamweaver is in the same field of creating a professional website (Dreamweaver, at page 1) that a code editor to program a server-side includes for an add-on feature (id. at pages 87-88).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Klevenz’ system with programmer to program a server-side includes as taught by Dreamweaver because it would make updating webpage content simple (Dreamweaver, at page 84).
Regarding claim 7, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 1. Klevenz further teaches “wherein: the insertion point is chosen from one or more available types of insertion points; and the one or more available types of insertion points include one or more of: a head tag, a body tag, an end of a page in the encoding, and a name of a widget in the encoding (Klevenz, at ¶ [0067], discloses the metadata data structure could be appended to the webpage’s end of the page, as depicts in numeral 558 of FIG. 5G and numeral 588 of FIG. 5J.).”
claims 9-11, the applicant discloses the limitations substantially similar to those in claims 2-4, therefore claims 9-11 are similarly rejected.
Regarding claim 12, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 8 and its dependent claim 11. Klevenz further teaches “and the code generator generates the modified encoding during the export process (id. at ¶ [0070], teaches during the publish process, replace the metadata data structures with the dynamic information and generates the modified web page as depicted at FIG. 5J with the article name, price, end date, and image.).” However, Klevenz does not explicitly teach “wherein: the modification cannot be implemented using the graphical design tool;”
Dreamweaver is in the same field of creating a professional website (Dreamweaver, at page 1) that mockups created using most graphical design tool such as Adobe Fireworks, Photoshop, or even Illustrator needs to be exported to a CSS-based HTML layout, then it could be edited in Dreamweaver (id. at page 27). Further, Vector graphics created by graphical design tools are stored in the AI, EPS, PICT, or WMF file formats, but most web browsers don’t support these formats, so it should be exported to SVG format, as described at page 98. Therefore, inserting code into the insertion point to the HTML file is not possible until the graphic files are exported.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Klevenz’ system with the fact that the modification cannot be implemented using the graphical design tool because using the graphical design tool would not allow to insert the code to the insertion point. 
claim 13, the applicant discloses the limitations substantially similar to those in claim 7, therefore claim 13 is similarly rejected.
Regarding claims 15-18, the applicant discloses the limitations substantially similar to those in claims 3-6, therefore claims 15-18 are similarly rejected.
Regarding claim 19, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 14. Klevenz further teaches “further comprising: a cache administrated by the server that contains at least a portion of an encoding of the web page, the portion of the encoding of the web page being necessary for a rendering of the web page (Klevenz, at ¶ [0028], discloses during the web page's design, the metadata data structures are inserted into particular locations within the design-time web page to identify where dynamic information is to be added, the design-time web pages contain its static content and the explicit metadata data structures inserted as described at ¶ [0027].), and the encoding of the web page including the script and the encoding of the saved design (id. at ¶ [0065], selected web page contains placeholders then insert the code at the insertion point could be done by web developer or automatically done by the system.); 
wherein the server responds to a request for the web page received from a web browser by providing the portion of the encoding of the web page from the cache until a new version of the script is provided to the server (id. at ¶ [0074], Klevenz discloses the production web server receives the request for the web page and sends (or serves) the first version of the static web page to Client1 as requested, until a new version of the modification is provided to the server as described at ¶ [0075].).”
claim 20, Klevenz in view of Dreamweaver teaches all the limitation of independent claim 14. Klevenz further teaches “further comprising: a cache administrated by the server that contains at least a portion of an encoding of the web page, the portion of the encoding of the web page being necessary for a rendering of the web page (Klevenz, at ¶ [0028], discloses during the web page's design, the metadata data structures are inserted into particular locations within the design-time web page to identify where dynamic information is to be added, the design-time web pages contain its static content and the explicit metadata data structures inserted as described at ¶ [0027].), and the encoding of the web page including the script and the encoding of the saved design (id. at ¶ [0065], selected web page contains placeholders then insert the code at the insertion point could be done by web developer or automatically done by the system.); and 
wherein the server responds to a request for the web page received from a web browser by providing the portion of the encoding of the web page from the cache until a new version of the encoding of the saved design is stored on the server (id. at ¶ [0074], Klevenz discloses the production web server receives the request for the web page and sends (or serves) the first version of the static web page to Client1 as requested, and when receive manual requests for updates from web developers or other users for modifications to the static content of the web page, a new version of static web page is stored on the production web server at box 476 in FIG. 4, as described at ¶ [0075].).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144